Mr. JUSTICE CREBS delivered the opinion of the court: This is an appeal from a judgment for the plaintiff in a small claims case after a bench trial in the Circuit Court of Madison County. The suit was for money claimed due for making draperies. Only the plaintiff and the defendant testified. There was a direct conflict in the testimony on several points. Having reviewed the record we find that no error of law appears, that an opinion would have no precedential value and that the judgment is not against the manifest weight of the evidence. We therefore affirm in accordance with Supreme Court Rule 23. Ill. Rev. Stat. 1973, ch. 110A, sec. 23. EBERSPACHER and CARTER, JJ., concur.